     Case 4:19-cv-05210-RMP   ECF No. 177-1   filed 10/30/19     PageID.4306 Page 1 of 3



   JOSEPH H. HUNT
 1 Assistant Attorney General
   ALEXANDER K. HAAS
 2                                                                         FILED IN THE
   Branch Director                                                     U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 3 ERIC J. SOSKIN
   Senior Trial Counsel                                            Oct 30, 2019
 4 KERI L. BERMAN                                                     SEAN F. MCAVOY, CLERK

   KUNTAL V. CHOLERA
 5 JOSHUA M. KOLSKY, DC Bar No. 993430
   Trial Attorneys
 6 United States Department of Justice
   Federal Programs Branch
 7

 8 Attorneys for Defendants

 9
                         UNITED STATES DISTRICT COURT
10                      EASTERN DISTRICT OF WASHINGTON
                                 AT RICHLAND
11
     STATE OF WASHINGTON, et al.,
12
                          Plaintiffs,             No. 4:19-cv-5210-RMP
13

14                 v.                            NOTICE OF APPEAL

15 UNITED STATES DEPARTMENT OF
   HOMELAND SECURITY, et al.,
16
                    Defendants
17

18

19

20

21

22

24 NOTICE OF APPEAL                                            U.S. DEPARTMENT OF JUSTICE
                                                               1100 L St. NW, Washington, DC, 20003
                                                                           (202) 305-7664
     Case 4:19-cv-05210-RMP    ECF No. 177-1    filed 10/30/19   PageID.4307 Page 2 of 3



           Pursuant to F.R.A.P. 3(a), all Defendants hereby appeal, to the U.S. Court of
 1
     Appeals for the Ninth Circuit, the Court’s October 11, 2019 Order issuing a preliminary
 2

 3 injunction against and stay of enforcement of the Department of Homeland Security’s

 4 final rule, Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41292 (Aug. 14, 2019)

 5 (to be codified at 8 C.F.R. pt. 103, 212-14, 245, 248). See Order Granting Plaintiff States’

 6 Motion for Section 705 Stay and Preliminary Injunction, 19-cv-5210, ECF No. 162 (E.D.

 7
     Wash. Oct. 11, 2019).
 8

 9 Dated: October 30, 2019                 Respectfully submitted,

10                                         JOSEPH H. HUNT
                                           Assistant Attorney General
11
                                           ALEXANDER K. HAAS
12
                                           Branch Director
13
                                              s/ Joshua M. Kolsky
14                                         ERIC J. SOSKIN
                                           Senior Trial Counsel
15                                         KERI L. BERMAN
                                           KUNTAL V. CHOLERA
16                                         JOSHUA M. KOLSKY, DC Bar No. 993430
                                           Trial Attorneys
17
                                           United States Department of Justice
18                                         Civil Division, Federal Programs Branch
                                           1100 L Street NW
19                                         Washington, D.C. 20005
                                           Tel: (202) 305-7664
20                                         Fax: (202) 616-8470
                                           joshua.kolsky@usdoj.gov
21
                                           Attorneys for Defendants
22

24

                                                 1
     Case 4:19-cv-05210-RMP    ECF No. 177-1     filed 10/30/19   PageID.4308 Page 3 of 3




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on October 30, 2019, I electronically filed the foregoing with
 3 the Clerk of the Court using the CM/ECF system, which will send notification of such

 4 filing to all users receiving ECF notices for this case.

 5
                                            /s/ Joshua M. Kolsky
 6
                                            United States Department of Justice
 7                                          Civil Division, Federal Programs Branch
                                            1100 L Street, NW
 8                                          Washington, D.C. 20005
 9
                                            Attorney for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

24
